This case has been before this court on two former appeals. The first report will be found in 133 Tex.Crim. R., and the second in 135 Tex.Crim. R..
The conviction was had in McCulloch County and this appeal is from a two-year sentence in the penitentiary on a charge of murder.
The facts of the case are very much like those found in the former appeals except that the appellant did not take the witness stand in his own behalf in this trial. Therefore, we refer to the former reports for a more definite statement of the nature of the case.
Complaint is made because the trial judge refused to permit testimony of a physician as to the deadly character of a knife found in the hand of Raymond Thompson, the deceased. This matter has been specifically passed on in the former appeal and we refer to that opinion as sufficient in the present appeal and adhere to the ruling there made.
Fred Sullivan, a witness for the appellant, was asked on cross-examination, "if it was not a fact that he, Fred Sullivan, was indicted and convicted for the offense of bootlegging in the District Court of Mills County, Texas, in 1931, and that if it was not a fact that he was jointly indicted in said case and jointly tried with the defendant, T. G. Beckham." This evidence was timely objected to as it related to appellant because the appellant had not testified in the case in his own behalf and his general reputation was not in issue. These objections were overruled and the witness was forced to answer the question affirmatively. This court has recently held in cause No. 20,610, Burl Simons v. State, (not yet reported) that specific acts of misconduct or criminal charges are improper for the purpose of rebutting evidence of general good reputation. The holding is supported by good authority, and the error in admitting the testimony is more vital where the appellant has not testified in his case and where his reputation is not in issue. The ruling of the court in admitting this evidence is error for which this cause must be reversed and remanded for a new trial. See Prater v. State,284 S.W. 965; Brown v. State, 87 S.W.2d 720; Edwards v. State, 77 S.W.2d 241; Shipley v. State, 100 S.W.2d 704. *Page 433 
For the errors stated, the cause is reversed and remanded for a new trial.
                    ON MOTION FOR REHEARING.